OFFICE   OF THE AITORNEY    GENERAL. OF TEXAS

                         AUSTIN




HonorableWm. J. Tuoker
Exeoutl%-cl
          seorrtary
Oamr, Fieh an6 Oyatrr&mm%~lon
AU& in, Texas

Dear Sir:




    whetherthle~%kti~Le prohibitst$ie~hunting
                                            ot
    fur bearinganlmals8uoh a8 Baoooeaand 0~0mdm
    with tJm aia of artifiolal11&t and uh@ther any
    Statutesoi t+io @ate 80 prohibittlm haxittig
    at fur bdariuganhalo withan arttitoid light."
Honorable       Yisn. J. Tucker,    page   8




           Art101e8ooa, BOB and Wb,                 P&ml cod*, &Iiroll,
reab aa followa:
    L

                  "Art. 9Oe. Euatlngwith bmillght. It
        ahall     be uulrwfulior eul pr6on at any tlan 0i
        the year to hunt deer or ant otlmr anlaalof bird
        protootedby thla ohapter br tk aid c@ r8at i#
        ooaroaly kaow aa 6 h.d&tt     or hunt--lap,’                   6r
        by artiflolal  li@t attaohd.to an automobil.,                  oT
        by t&a awaa   et al fora of u'tiifoialli&M.                   hy
        peraon viol&~              uny of the prodalolra’of    this
        utiole ahallbe Qeem~d gallty      of 5 ai66ameawr
        aId 8pan oonvlotiaa  aball b8 fitill  in.qhy q4.8$
        not ~86 th4wrirt     Oso.co) aoahra      lpop metro.
        thau tw hundred ( I lMO.OC) Ullair,    or bf eon-.




                  ?Ar9. 898. C8rtaf.n auimlr        d&ard      90     be
        &me animlr. Wild deer, tild'elk,wl.lUanW.om,
        wild ReolrJ&xatain rhwp, wild,blaakbeas, and
        wildg r a ‘a
                  r ndr ed8q \r lr r r04t
                                       la l
                                          ,pulrre&8:.or ior
        l~uirrola,are hwmby deolar.6to k .@ma erhmla
        rlthla the mwui6g of this Ad.'

                  #Art. 9ESm. ?ur bearing 4nima.La          defined.
        All the ‘Star-bearinganirurlr oi thla Statr are
        horebf deobrod to ba the pmporty of.tha peopla
        of this 9tate. For the porpeaea    0r ~th$m sot,
        wild beaver,wll& ottor,wild &II&, wl&@ ring-,
        tall oat, ~116 badger,wild poleoat o@:-rktwk
        wild rwooon,  wild aurkret, wild o~@poa#ma,416
        fox aud wild oltet oat are hembf~&ealared to
                                  (Aota~l986, 89th Leg.,
        %.*!%;;%i:        t""*
                            1)
tionorable     W-n. J.    Tuokar,    g;1&e 3




                 - T&e atatutea oontala             aumroua       pmrialona   regulating
oz pro&&blfln&oertelnmodes of hunting,suoh am with dogr, @AM,
neta, trapa and enarea autonobilea,  airplane8 or boata, and With
aadll~ti~  or huntingiaap~. It ~il;l b0 not96 that mi0i0    908,
0r the Penal Codr, providee,in part:



              “10 ahall be unlawhalfor any pbrwn at ant
         tt&ats the ysarto hunt de or any ather uiino~
                     protaoted      by this    oha~?dr Up the id S
         wh4t la oowoaly k80                   hbui&   t or’ hw&$
         lamp. or by artidioiz             ki’attaoha4      to an autb-
         llm-”           (Eiiphaala ~wra)            -


                   Arrflole   908 is wntalnaa              *   .Cbapter 6: ot tb,    **iad
 0rLoia*iStatute8ai T&i* '1WS; ArtL;ake~3tSa         La'W. iaataluea
 in:aaidoimgitar,~althtxigh  it la oonta$ned'  in ~haptwt'd~oS.V*rrren~a
 LonotatedOrlrrinal Btatutea.     The Stevlaed-Crlahl    8tatotea of
 19Sl5ia ai otiiolalpoblfoation..     ..?*rnoa*oAMobetrd G*lmlml~
 Stat&em ie aat is otiitial#ablidatioa,~     tbsraiatb,tab~,rtatutea
 la the offioid            gPlbliontliwwOu16 15arwa or OQntrol~                     As   Aetlole
 98* ir aot ooatdiaed.$aObbpter6 eatthe,offldai p~bllo4tba
 ol thb Balyd~Crininal atatotea, 19w it ia oto.oglnton9Qt
 Artlalo 9OCdrACtitpfohibitthr  hun&&ob ~-bou’iag~~l8
  88dh a8 riobooaaad ope#roP~wlth the.;@$a,oll artirioirl    ll@it.
 ,w,.other-wrdlr; f~~be~~.aniodlti~:~~i   ,aot pmtootsd ~~‘Ohapter
 6,of 'thevirioial.publioation,   tb .%~l@dI GrSalim3.    8t&atea,
 19Si5,Lsthwsh 3&y an pmteotek b$ variouso~ther~~atatntea not
  ooatalne@ia raid Chaptar4 ai'tW oiilDial~~pi&lLoaMon         ot the
 RevlaeU Orimlnal Btatutea oi 1920.
                          ....;
                  loo ?nrthor       asJinb;ether       apg ~ata,tutelr ,ofthla 8tatbpro-
 i!dh&t~~tho       hmting.    of f~-b?arl~               anlwla with aa a~~~lolal
 lights.There $8 no @en&al lta                           that we bn+e bow abla OS
                                                    9 u te
 find uhibh preh;tblt.a tin htiflt$iEi~  of tuhbearingaaiad8     with
 ths aid of an artlfielalli@it,~ihomevor,         ha elated above, the
 hrroting of Sar-bouing    animal8aaoh la:rawoon a d opaaum ia
 not prtbhlbitab by Article90th tberefaro,         thr hunWq   01 auah ani-
 ~18 by the ata of aa cubifihl yght is a0t unlawfril           unbf~th9
 *neral atatoto*. Yeh a rp e          a es
                                        t a mined’9he iuawmua lp b o la
                                                                      4 iR
                                                                         l
 leoal 1 6 sqardi       f’u+bsarlng aninslr arid exps%m lakQEtii@”
 on anr i?ooal or ape
                    74i4.l *ina              tar.